DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim limitations as found in the claims, see rejection under 35 USC 112 below in this Office action, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A memory device comprising: a memory block including a plurality of memory cells connected to 5word lines; peripheral circuits configured to generate operation voltages to be applied to the word lines; and control logic configured to control the peripheral circuits in response to a program command, a read command, or an erase command, does not reasonably provide enablement for wherein the peripheral circuits are configured such that, when the word lines are separated by a first distance, a voltage difference between a lowest programed state and a highest programmed state is a first voltage, and when the word lines are separated by a second distance that is smaller than the first distance, the voltage difference between the 15lowest programed state and the highest programmed state is a second voltage which is lower than the first voltage.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. At least FIGS. 5-7 of the drawings of the instant Application are relevant. FIG. 5 presents cross section views of three (3) memory configurations: 50a having word lines separated by a distance DI1, 50b having word lines separated by a second distance DI2, smaller than DI1, and 50c having word lines separated by a third distance DI3, smaller that DI2. FIGS. 6-7 disclose that when the word lines are separated by a first distance, a voltage difference between a lowest programed state and a highest programmed state is a first voltage, consider this to be the case of 50a; when the word lines are separated by a second distance that is smaller than the first distance, consider this to be the case of 50b, the voltage difference between the 15lowest programed state and the highest programmed state is the same, the first voltage. For 50a, the voltage between a lowest programed state and a highest programmed state is between Vs1 and Vf1; For 50b, the voltage between a lowest programed state and a highest programmed state is between Vs2 and Vf2;  For 50c, the voltage between a lowest programed state and a highest programmed state is between Vs3 and Vf3; note that the voltage difference between Vs1-Vf1 and Vs2-Vf2 and Vs3 and Vf3 is the same. In fact, the only voltage difference that changes is the voltage difference between an erase state and a first program state: VD1 for 50a, VD2 for 50b and VD3 for 50c. It is evident, therefore, that the disclosure as found in the Specification/Drawings of the present Application does not support the claims.
Claim(s) 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for substantially the same reasons as set forth in the rejection to claim 1.
Claim(s) 2-7 and 9-10 depend from claims 1 and 8, and as such are therefore rejected for the same reasons.
Examiner’s Note: 2173.06 of the MPEP provides: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Claim(s) 1-10 have been rejected under 35 USC 112 since the claim limitations have been found not to be in compliance with guidance under 35 USC 112, as set forth above. Therefore, no art rejection is proper at this time since speculation about the meaning of terms employed in the claim or assumptions that must be made as to the scope of the claim would render such art rejection speculative. The claimed subject matter changes the scope of the invention outside the metes and bounds which the invention deems its own. Any prior art reading on the claimed subject matter as originally presented may not adequately present teachings that read on the actual present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827